DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  In line 5, please delete the “1” after the word “data”.  Appropriate correction is required.
Claims 8, 11, 12 and 14-16 are objected to because of the following informalities:  Claims 8, 11, 12 and 14-16 each state “the step” which lacks antecedent basis. Please remove the term “the step”.  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  In line 2, please change “the display panel” to “a display panel”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furihata et al. (USPGPUB 2008/0143757—hereinafter “Furihata”).
As to Claim 1, Furihata teaches an electronic device (See Fig. 9), comprising: 
a display panel (Fig. 9 at 300); and 
a processor (Fig. 9 at 100 and 200), electrically connected to the display panel, wherein the processor receives image data and calculates a display area occupied by the image data on the display panel according to the image data (Fig. 9 at 213 and Pg. 3, ¶ 38 – “The size recognition circuit 213 recognizes the image size (or the image resolution) defined for the image data 901,…”), and the processor adjusts a backlight current value of the display panel according to the display area and an area-current relationship, to adjust the brightness of the display panel (See Fig. 3 LED CURRENT vs PWM DUTY RATIO graph to understand the relation between LED current and PWM duty ratio and Pg. 2, ¶ 29 and Fig. 9 at 230 and 231 and Pg. 5, ¶ 58 – “The automatic brightness adjustment circuit 231 generates an automatic brightness setting value 931 in response to…the image resolution signal 904 received from the size recognition unit 213. The automatic brightness setting value 931 indicates the desired brightness of the backlight 400.”; see also Pg. 5, ¶ 60 – “The backlight control circuit 233…generates the PWM-modulated drive signal 933…The duty ratio of the PWM-modulated drive signal 933 is controlled over the range of 0 to 100% in response to the automatic brightness setting value 931. The backlight control circuit 233 feeds the PWM-modulated drive signal 933 to the backlight 400, and thereby drives the backlight 400.”).  
As to Claims 2 and 10, Furihata teaches that the display panel further comprises a backlight module (Fig. 9 at 400), and the brightness of the backlight module is adjusted according to the backlight current value (See Fig. 3 to understand relation between LED current and PWM duty ratio and Pg. 5, ¶ 58 and 60).  
As to Claims 3 and 11, Furihata teaches that after the processor calculates the display area occupied by the image data on the display panel, the processor further calculates a lighted area of the backlight module corresponding to the display area according to the display area (Pg. 5, ¶ 59 – “the automatic brightness adjustment circuit 231 uses the number of pixels included in each frame image which are indicated by the image resolution signal 904.”; note that the lighted area refers to the area that covers the number of active pixels).  
As to Claims 4 and 12, Furihata teaches that the processor adjusts the backlight current value according to the lighted area corresponding to the display area and the area-current relationship, to adjust the brightness of the backlight module according to the adjusted backlight current value (Pg. 5, ¶ 59 – “the automatic brightness adjustment circuit 231 uses the number of pixels included in each frame image which are indicated by the image resolution signal 904.”; note that the “number of pixels included” is the lighted area. See also Pg. 5, ¶ 60 and Fig. 3 to understand relation between LED current and PWM duty ratio).  
As to Claims 5 and 13, Furihata teaches that the backlight module further comprises a plurality of light emitting diodes (Fig. 9 at 400 and Pg. 2, ¶ 32), and the (Pg. 5, ¶ 59 – “the number of the pixels included in each frame image”).  
As to Claims 6 and 14, Furihata teaches that the processor adjusts the backlight current value by directly changing a current value (See Fig. 3 and Pg. 5, ¶ 60).  
As to Claims 7 and 15, Furihata teaches that the processor adjusts the backlight current value by changing a pulse-width modulation setting (Pg. 5, ¶ 60).  
As to Claims 8 and 16, Furihata teaches that the step that the processor adjusts the backlight current value of the display panel according to the display area and the area-current relationship further comprises: calculating, by the processor, the backlight current value according to the display area and the area-current relationship (Pg. 3, ¶ 38 and Pg. 5, ¶ 58); and setting, by the processor, the display panel according to the backlight current value, to correspondingly adjust the brightness of the display panel (Pg. 5, ¶ 60).  
As to Claim 9, Furihata teaches a brightness adjustment method of an electronic device (See Fig. 9), used for adjusting the brightness of the display panel (Fig. 9 at 300), wherein the brightness adjustment method comprises: 
receiving image data (Fig. 9 at 901); 
calculating a display area occupied by the image data on the display pane according to the image data (Fig. 9 at 213 and Pg. 3, ¶ 38 – “The size recognition circuit 213 recognizes the image size (or the image resolution) defined for the image data 901,…”); and 
(See Fig. 3 LED CURRENT vs PWM DUTY RATIO graph to understand the relation between LED current and PWM duty ratio and Pg. 2, ¶ 29 and Fig. 9 at 230 and 231 and Pg. 5, ¶ 58 – “The automatic brightness adjustment circuit 231 generates an automatic brightness setting value 931 in response to…the image resolution signal 904 received from the size recognition unit 213. The automatic brightness setting value 931 indicates the desired brightness of the backlight 400.”; see also Pg. 5, ¶ 60 – “The backlight control circuit 233…generates the PWM-modulated drive signal 933…The duty ratio of the PWM-modulated drive signal 933 is controlled over the range of 0 to 100% in response to the automatic brightness setting value 931. The backlight control circuit 233 feeds the PWM-modulated drive signal 933 to the backlight 400, and thereby drives the backlight 400.”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al.		USPGPUB 2012/0038290
Ookawara		USPGPUB 2013/0135354
Wadhwa et al.	USPGPUB 2014/0092140
Sun et al.		USPGPUB 2020/0175944


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694